Exhibit 10.61

 

--------------------------------------------------------------------------------

 

OCCAM NETWORKS, INC.

 

SERIES A-2 PREFERRED STOCK PURCHASE AGREEMENT

 

First Closing:

 

January 7, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1 Authorization and Sale of Series A-2 Preferred Stock    1     

1.1        Authorization

   1     

1.2        Sale and Issuance of Shares

   1 SECTION 2 Initial Closing Date; Subsequent Closings; Delivery    1     

2.1        Closing

   1     

2.2        Delivery

   4 SECTION 3 Representations and Warranties of the Company    4     

3.1        Organization and Standing

   4     

3.2        Corporate Power

   5     

3.3        Capitalization

   5     

3.4        Authorization

   6     

3.5        Reports with the Securities and Exchange Commission

   6     

3.6        Financial Statements

   6     

3.7        No Material Adverse Change

   7     

3.8        Compliance with Other Instruments

   7     

3.9        Governmental Consent

   7     

3.10      Litigation

   8     

3.11      Offering

   8     

3.12      Brokers or Finders

   8     

3.13      Registration Rights; Voting Agreements

   8     

3.14      Status of Proprietary Assets; No Breach

   8     

3.15      Environmental Matters

   9     

3.16      No Prior Transactions

   9     

3.17      Tax Returns, Payments and Elections

   9 SECTION 4 Representations and Warranties of the Investors    10     

4.1        Investment Intent

   10     

4.2        Speculative Nature of Investment

   10     

4.3        Access to Data

   10     

4.4        Accredited Investor and Investment Experience

   10     

4.5        Residency

   11     

4.6        Restriction on Resales

   11     

4.7        Rule 144

   11     

4.8        Authorization

   11     

4.9        Brokers or Finders

   12     

4.10      Investor Counsel

   12     

4.11      Tax Advisors

   12     

4.12      Legends

   12     

4.13      No Prior Transactions

   12

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page


--------------------------------------------------------------------------------

SECTION 5 Conditions to Investors’ Obligations to Close    13     

5.1        Representations and Warranties

   13     

5.2        Covenants

   13     

5.3        Closing Certificate

   13     

5.4        Proceedings and Documents

   13     

5.5        Amendment to Certificate of Designation

   13     

5.6        Rights Agreement

   13     

5.7        Opinion of Company Counsel

   13     

5.8        Qualifications

   13 SECTION 6 Conditions to Company’s Obligation to Close    14     

6.1        Representations and Warranties

   14     

6.2        Covenants

   14     

6.3        Compliance with Securities Laws

   14     

6.4        Amendment to Certificate of Designation

   14     

6.5        Rights Agreement

   14 SECTION 7 Miscellaneous    14     

7.1        Amendment

   14     

7.2        Notices

   15     

7.3        Expenses

   15     

7.4        Survival

   15     

7.5        Successors and Assigns

   15     

7.6        Entire Agreement

   16     

7.7        Delays or Omissions

   16     

7.8        Severability

   16     

7.9        Counterparts

   16     

7.10      Telecopy Execution and Delivery

   16     

7.11      Governing Law, Jurisdiction and Venue

   17     

7.12      Waiver of Potential Conflicts of Interest

   17

 

-ii-



--------------------------------------------------------------------------------

EXHIBITS

 

A-1

   Schedule of Investors – Initial Closing

A-2

   Schedule of Investors – Subsequent Closing

B

   Form of Certificate of Designation, as amended to date

C

   Form of Fourth Amended and Restated Investor Rights Agreement

 

-iii-



--------------------------------------------------------------------------------

OCCAM NETWORKS, INC.

 

SERIES A-2 PREFERRED STOCK PURCHASE AGREEMENT

 

This Series A-2 Preferred Stock Purchase Agreement (this “Agreement”) is made as
of January 7, 2005, by and among Occam Networks, Inc., a Delaware corporation
(the “Company”), and the persons and entities (each, an “Investor” and
collectively, the “Investors”) listed on the Schedule of Investors attached as
Exhibit A.

 

SECTION 1

 

Authorization and Sale of Series A-2 Preferred Stock

 

1.1 Authorization. The Company will, prior to the Initial Closing (as defined
below), authorize the sale and issuance of up to 1,300,000 shares (the “Shares”)
of the Company’s Series A-2 Convertible Preferred Stock, par value $0.001 per
share (the “Series A-2 Preferred”), having the rights, privileges, preferences
and restrictions set forth in the Certificate of Designation of Series A-2
Preferred Stock, as amended to date, of the Company, and attached as Exhibit B
(the “Certificate of Designation”).

 

1.2 Sale and Issuance of Shares. Subject to the terms and conditions of this
Agreement, each of the Investors severally, and not jointly, agrees to purchase,
and the Company severally agrees to sell and issue to each Investor, the number
of Shares set forth in the column designated “Number of Series A-2 Shares”
opposite such Investor’s name on the appropriate schedule of Exhibit A as
described in Section 2 for the Closing at which such Investor is purchasing
Shares, at a purchase price of $10.00 per share. The Company’s agreement with
each Investor is a separate agreement, and the sale of the Shares to each
Investor is a separate sale.

 

SECTION 2

 

Initial Closing Date; Subsequent Closings; Delivery

 

2.1 Closing.

 

(a) The initial purchase, sale and issuance of the Shares (the “Initial
Closing”) shall take place contemporaneously with the execution and delivery of
this Agreement. At the Initial Closing, venture capital funds affiliated with
Alta Partners (“Alta”), U.S. Venture Partners (“USVP”), Norwest Venture Partners
(“Norwest”), and New Enterprise Associates (“NEA”) will purchase, and the
Company will sell and issue, an aggregate of 527,500 of the Shares, all as set
forth in greater detail on Exhibit A-1 to this Agreement. The venture capital
funds so affiliated with Alta, USVP, Norwest, and NEA and identified on Exhibit
A-1 are sometimes referred to herein as the “Initial Closing Investors.”



--------------------------------------------------------------------------------

(b) At the Initial Closing and at any time and from time to time during the
ninety (90) day period immediately thereafter (the “Additional Closing Period”),
the Company may sell and issue the balance of the Shares not sold to the Initial
Closing Investors as follows:

 

(i) to holders of the Company’s presently outstanding shares of Series A-2
Preferred Stock; and

 

(ii) to such other persons or entities who shall be reasonably acceptable to a
majority-in-interest of the Initial Closing Investors (based on the number of
Shares purchased by such Initial Closing Investors at the Initial Closing).

 

During the Additional Closing Period, the Company shall use commercially
reasonable efforts, consistent in all respects with applicable laws and
regulations, including the availability of an exemption from the registration
requirements of the Securities Act of 1933, as available, and applicable state
securities laws, to sell and issue the Shares not sold at the Initial Closing
pursuant to, and on the terms and conditions set forth in, this Agreement.

 

Any closing of the sale and issuance of Shares pursuant to this Section 2.1(b)
is referred to herein as a “Subsequent Closing” and any Investor purchasing
Shares at a Subsequent Closing is referred to herein as a “Subsequent Closing
Investor.”

 

(c) The Initial Closing Investors shall have the right and obligation to
purchase, and the Company shall have the right and obligation to sell,
additional Shares after the Initial Closing, as follows:

 

(i) Each of the Initial Closing Investors agrees to purchase from the Company,
and the Company agrees to sell and issue to the Initial Closing Investors, that
number of additional Shares as determined in Section 2(c)(ii) below, on or
before the earlier to occur of (A) the last business day of the Additional
Closing Period and (B) the date five business days after any Subsequent Closing
at which the Company has sold an aggregate of 1,000,000 Shares pursuant to this
Agreement (including shares sold at the Initial Closing) (such earlier date
being referred to herein as the “Option Termination Date”).

 

(ii) The maximum number of Shares each Initial Closing Investor shall have the
right and/or obligation to purchase pursuant to this Section 2.1(c) shall equal
the difference between the number of Shares purchased by such Initial Closing
Investor at the Initial Closing and the aggregate purchase commitment of such
Initial Closing Investor, determined as follows:

 

(A) with respect to investment entities affiliated with Alta, 200,000 Shares;

 

(B) with respect to investment entities affiliated with USVP, 200,000 Shares;

 

(C) with respect to investment entities affiliated with Norwest, 300,000 Shares;
and

 

-2-



--------------------------------------------------------------------------------

(D) with respect to investment entities affiliated with NEA, 120,000 Shares.

 

(iii) Notwithstanding the foregoing, the obligation (but not the right) of any
Initial Closing Investor to purchase Shares pursuant to this Section 2.1(c)
shall, at the sole and exclusive election of such Initial Closing Investor, be
reduced proportionately (on a pro rata basis based on the aggregate investment
commitments specified in Section 2.1(c)(ii) above), to the extent the aggregate
number of Shares sold and issued at Closings held pursuant to Section 2.1(a) and
Section 2.1(b) exceeds $10,000,000. In no event shall the foregoing be deemed to
limit the right of each Initial Closing Investor to purchase the maximum number
of Shares specified in Section 2.1(c)(ii) above, subject only to Section
2.1(c)(iv) below. Each of the Initial Closing Investors acknowledges and agrees
that the right to buy additional Shares pursuant to this Section 2.1(c) (and the
corresponding obligation of the Company to sell additional Shares) shall
terminate to the extent not exercised by the Initial Closing Investors, and the
sale and issuance thereof closed, on or prior to the Option Termination Date
(provided that the Company shall have provided each Initial Closing Investor at
least five days’ prior notice of any Subsequent Closing that would result in an
acceleration of the Option Termination Date to a date prior to the end of the
Additional Closing Period).

 

In the event that the sale and issuance of additional Shares pursuant to Section
2.1(c) would result in the aggregate number of Shares issued hereunder exceeding
the number authorized pursuant to Section 1.1, then (i) each Investor agrees
that such number of authorized Shares shall be automatically increased to
accommodate such issuance (without any requirement of amendment or waiver under
this Agreement) and (ii) the Company agrees to use its commercially reasonable
best efforts to obtain all required consents and authorizations (including those
of the Special Financing Committee of its Board of Directors) to permit the
issuance of such additional Shares in accordance herewith.

 

Any closing of the sale and issuance of Shares pursuant to this Section 2.1(c)
is referred to herein as an “Option Closing.” The Initial Closing, any
Subsequent Closing, and any Option Closing may be referred to individually
herein as a “Closing” or collectively as the “Closings.”

 

(d) At any Subsequent Closing, each Investor (other than an Initial Closing
Investor) will execute a counterpart signature page to this Agreement, and will,
upon delivery to the Company of such signature page, become a party to, and
bound by, this Agreement. Each of the Initial Closing Investors will remain a
party to, and bound by, this Agreement with respect to the Shares purchased at
an Option Closing. Immediately after each Closing (other than the Initial
Closing), Exhibit A-2 will be amended to list the Investors purchasing shares of
Series A-2 Preferred hereunder and the number of shares of Series A-2 Preferred
purchased by each Investor under this Agreement at such Closing. The Company
will furnish to each Investor copies of the amendments to Exhibit A-2 referred
to in the preceding sentence.

 

(e) Any shares of Series A-2 Preferred sold and issued at the Second Closing
shall be deemed to be “Shares” for all purposes under this Agreement, and any
purchasers thereof shall be deemed to be “Investors” for all purposes under this
Agreement.

 

-3-



--------------------------------------------------------------------------------

(f) Each Closing shall be held at the offices of Wilson Sonsini Goodrich &
Rosati, P.C., 650 Page Mill Road, Palo Alto, California, at 2:00 p.m. local
time, on each Closing Date, or at such other time and place upon which the
Company and the Investors participating in such Closing shall agree.

 

(g) Notwithstanding the foregoing, each Investor understands and agrees (i) that
the Company proposes to sell and issue additional shares of Series A-2 Preferred
pursuant to rights to be granted to existing stockholders (the “Rights
Offering”), such rights and Series A-2 Preferred to be issued pursuant to a
registration statement filed with and declared effective by the U.S. Securities
and Exchange Commission (the “SEC”); (ii) that such rights may be granted, and
such shares of Series A-2 Preferred may be issued and sold, without regard to
any limitations on the sale and issuance of additional shares of Series A-2
Preferred set forth herein and may be sold pursuant to such agreements and
documentation as the Company, in consultation with legal counsel, may determine
to be appropriate for the Rights Offering (such that shares of Series A-2
Preferred sold pursuant to the Rights Offering shall not be “Shares” hereunder
and purchasers in the “Rights Offering” shall not be “Investors” hereunder); and
(iii) that the Rights Offering will not apply to any Investor, each of whom
hereby waives on its behalf and on behalf of any affiliate of such Investor, any
right to participate in the Rights Offering (notwithstanding that such Investor
or affiliate may be a stockholder of record on the record date to be set for
determining the stockholders entitled to participate in the Rights Offering).

 

2.2 Delivery. At each Closing, the Company will deliver to each Investor
purchasing shares at such Closing a certificate registered in such Investor’s
name representing the number of Shares that such Investor is purchasing in such
Closing against payment of the purchase price therefor as set forth in the
column designated “Purchase Price” opposite such Investor’s name on Exhibit A,
by (i) check payable to the Company; (ii) wire transfer in accordance with the
Company’s instructions; or (iii) any combination of the foregoing.

 

SECTION 3

 

Representations and Warranties of the Company

 

Except as set forth in a schedule prepared by the Company and delivered to the
Investors in connection with this Agreement (the “Schedule of Exceptions”),
which Schedule of Exceptions may be amended and supplemented at each Closing,
the Company represents and warrants to the Initial Closing Investors as of the
date of this Agreement with respect to the Shares sold at the Initial Closing
(and to Investors purchasing Shares at any Subsequent Closing or Option Closing,
as of the date of such Closing) with respect to such Shares as follows:

 

3.1 Organization and Standing. The Company is a corporation duly organized and
existing under, and by virtue of, the laws of the State of Delaware and is in
good standing under such laws. The Company has the requisite corporate power and
authority to own and operate its properties and assets, and to carry on its
business as presently conducted. The Company is presently qualified to do
business as a foreign corporation in each jurisdiction where the failure to be
so qualified could reasonably be expected to have a material adverse effect on
the Company’s business as now conducted or proposed to be conducted, assets
(including intangible assets), capitalization,

 

-4-



--------------------------------------------------------------------------------

operations, financial condition or results of operations (a “Material Adverse
Effect”). Section 3.1 of the Schedule of Exceptions sets forth all subsidiaries
of the Company. Each of the Company’s subsidiaries is duly organized and
existing under the laws of its jurisdiction of organization and, where
applicable, is in good standing under such laws.

 

3.2 Corporate Power. The Company has all requisite legal and corporate power and
authority to execute and deliver this Agreement and the Rights Agreement and
will have, upon the filing of a certificate increasing the number of shares of
the Company’s preferred stock designated as Series A-2 Preferred pursuant to the
Certificate of Incorporation (the “Amendment”) (which will take place prior to
the Initial Closing), all requisite legal and corporate power to sell and issue
the Shares issuable pursuant to this Agreement and to carry and perform its
obligations under the terms of this Agreement and the Rights Agreement
(collectively, the “Agreements”).

 

3.3 Capitalization.

 

(a) As of the date hereof, the authorized capital stock of the Company consists
of 750,000,000 shares of Common Stock (the “Common Stock”), of which 268,569,669
shares are issued and outstanding as of the date of this Agreement, and
5,000,000 shares of Preferred Stock, 2,224,110 of which are issued and
outstanding as of the date of this Agreement. Upon filing of the Amendment,
4,300,000 shares of the authorized shares of Preferred Stock will have been
designated as Series A-2 Preferred Stock.

 

(b) The Company has presently reserved 61,284,021 shares of its Common Stock for
issuance to employees, consultants, or directors under the following equity
incentive Plans: the 2000 Stock Incentive Plan, 2000 Employee Stock Purchase
Plan, the 1997 Stock Option / Stock Issuance Plan, and the 1999 Stock Plan, each
as amended to date (collectively, the “Stock Plans”). Options are currently
outstanding under the Stock Plans to acquire 60,069,582 shares of the Company’s
Common Stock. The Company’s 2000 Employee Stock Purchase Plan is currently
suspended, and the Company has no current plans to reinstate such plan. The
Company has outstanding warrants to acquire 3,411,977 shares of the Company’s
Common Stock and outstanding warrants to acquire 241,800 shares of the Company’s
Series A-2 Preferred. Except as set forth in this Agreement (including the
Schedule of Exceptions), no options, warrants, subscriptions, or purchase rights
of any nature (including any conversion or preemptive rights) to acquire from
the Company shares of its capital stock or other securities are authorized,
issued, or outstanding, nor is the Company obligated under its charter documents
or under any agreement by which the Company is bound to issue shares of its
capital stock or other securities except as contemplated by this Agreement.
Apart from the exceptions noted herein or in the Schedule of Exceptions, and
except for rights of first refusal held by the Company to purchase, at the
applicable original purchase price, shares of its stock issued under the Stock
Plans or shares of its stock issued to employees or consultants, no shares of
the Company’s outstanding capital stock, or issuable upon exercise or exchange
of any outstanding options, warrants or rights, or other stock issuable by the
Company, including the Shares, are subject to any preemptive rights, rights of
first refusal or other rights to purchase such stock (whether in favor of the
Company or any other person), pursuant to any agreement or commitment of the
Company. All outstanding shares of the Company’s capital stock have been duly
authorized and validly issued and are fully paid and nonassessable and were
issued in accordance with the registration or qualification provisions of the
Securities Act and any relevant state securities laws, or pursuant to valid
exemptions therefrom.

 

-5-



--------------------------------------------------------------------------------

3.4 Authorization.

 

(a) All corporate action on the part of the Company, its directors and its
stockholders necessary for the authorization, execution, delivery and
performance of the Agreements by the Company, the authorization, sale, issuance
and delivery of the Shares and the Common Stock issuable upon conversion of the
Shares, and the performance of all of the Company’s obligations under the
Agreements has been taken. The Agreements, when executed and delivered by the
Company, shall constitute valid and binding obligations of the Company,
enforceable in accordance with their terms.

 

(b) The Shares, when issued in compliance with the provisions of this Agreement,
the Company’s Amended and Restated Certificate of Incorporation, as amended to
date (the “Restated Certificate”), and the Certificate of Designation, (i) will
be validly issued, fully paid, and nonassessable, (ii) will have the rights,
preferences, and privileges described in the Restated Certificate and the
Certificate of Designation, and (iii) will be free of any liens or encumbrances,
other than any liens or encumbrances created by or imposed upon the Investors
and provided that the Shares (and the Common Stock issuable upon conversion
thereof) will be subject to restrictions on transfer under applicable state
and/or federal securities laws. The Common Stock issuable upon conversion of the
Shares has been duly and validly authorized and reserved and such Common Stock,
when issued in compliance with the Restated Certificate and the Certificate of
Designation, will be validly issued, fully paid and nonassessable and will be
free of any liens or encumbrances, other than liens or encumbrances created by
the holder thereof, and provided that such shares of Common Stock will be
subject to restrictions on transfer under applicable state and/or federal
securities laws.

 

3.5 Reports with the Securities and Exchange Commission. Since September 30,
2004, the Company has timely filed all reports, materials and definitive proxy
statements (the “SEC Documents”) required to be filed by it with the SEC under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”). As of the
time it was filed with the SEC (or, if amended or superseded by a filing prior
to the date of this Agreement, then on the date of such filing): (i) each of the
SEC Documents complied in all material respects with the applicable requirements
of the Exchange Act; and (ii) none of the SEC Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

3.6 Financial Statements. The consolidated financial statements of the Company
contained in the SEC Documents (the “Financial Statements”): (i) complied as to
form in all material respects with the published rules and regulations of the
SEC applicable thereto; (ii) were prepared in accordance with generally accepted
accounting principles applied on a consistent basis throughout the periods
covered, except as may be indicated in the notes to such financial statements
and (in the case of unaudited statements) as permitted by Form 10-Q of the SEC
subject to normal, recurring year-end audit adjustments; and (iii) fairly
present the consolidated financial position of

 

-6-



--------------------------------------------------------------------------------

the Company and its subsidiaries as of the respective dates thereof and the
consolidated results of operations of the Company and its subsidiaries for the
periods covered thereby. The Company has no material debt, liability or
obligation of any nature, whether accrued, absolute, contingent or otherwise,
and whether due or to become due, that is not reflected or reserved against in
the Financial Statements, except for those described in the Current Report on
Form 8-K filed December 20, 2004 and those that may have been incurred after the
date of the Financial Statements in the ordinary course of its business,
consistent with past practice and that are not material in amount either
individually or collectively. Except as disclosed in the Financial Statements,
the Company is not a guarantor or indemnitor of any indebtedness of any other
person, firm or corporation.

 

3.7 No Material Adverse Change. Since September 30, 2004, the Company has
conducted its business in the ordinary course, consistent with past practice
(except as may be otherwise disclosed in the SEC Documents), and there has not
occurred (i) any material adverse change in the business, financial condition,
or result of operations of the Company or any of its subsidiaries or (ii) any
damage to, destruction or loss of any assets of the Company or any of its
subsidiaries (whether or not covered by insurance) that could reasonably be
expected to have a Material Adverse Effect. Notwithstanding the foregoing, the
Company is not profitable and does not generate positive cash-flows from
operations, has continued to use cash to fund its operations since September 30,
2004, and expects to continue to use cash to fund its operations through the
date of the Initial Closing and thereafter. There has been no material change in
the Company’s accounting policies except as described in the SEC Documents.

 

3.8 Compliance with Other Instruments. The Company is not in violation of (i)
any term of its Restated Certificate or Bylaws, each as amended to date, or (ii)
any term or provision of any mortgage, indebtedness, indenture, contract,
agreement, instrument, judgment, order or decree to which it is party or by
which it is bound, where such violation would reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any of its subsidiaries is in
violation of any applicable federal or state statute, rule or regulation, where
such violation would reasonably be expected to have a Material Adverse Effect.
The execution, delivery and performance of and compliance with the Agreements,
and the issuance of the Shares, will not result in any violation of, or conflict
with, or constitute a default under (i) the Restated Certificate or Bylaws or
(ii) any agreements to which the Company or any of its subsidiaries is a party
or any applicable statute, rule, regulation, order, or restriction of any
federal or state governmental entity or agency thereof, where such violation,
conflict or default would reasonably be expected to have a Material Adverse
Effect, nor (iii) result in the creation of any mortgage, pledge, lien,
encumbrance, or charge upon any of the properties or assets of the Company or
any of its subsidiaries that could reasonably be expected to have a Material
Adverse Effect.

 

3.9 Governmental Consent. No consent, approval or authorization of or
designation, declaration or filing with any governmental authority on the part
of the Company is required in connection with the valid execution and delivery
of the Agreements, or the offer, sale or issuance of the Shares and the Common
Stock issuable upon conversion of the Shares, or the consummation of any other
transaction contemplated by this Agreement, except (i) filing of the Amendment
with the office of the Secretary of State of the State of Delaware; (ii)
compliance with any applicable filing

 

-7-



--------------------------------------------------------------------------------

requirements of the Securities Act or the Exchange Act; (iii) qualification (or
taking such action as may be necessary to secure an exemption from
qualification, if available) of the offer and sale of the Shares and the Common
Stock issuable upon conversion of the Shares, under applicable U.S. federal and
state securities laws; and (iv) other filings, notifications, and consents that
are immaterial to the consummation of the transactions contemplated hereby.

 

3.10 Litigation. Except as disclosed in the SEC Documents, there is no action,
suit, or proceeding of any nature pending or, to the Company’s knowledge,
threatened, which would reasonably be expected to have a Material Adverse
Effect. The Company does not know of any investigation currently pending or
threatened.

 

3.11 Offering. Subject to the accuracy of the Investors’ representations and
warranties in Section 4, the offer, sale and issuance of the Shares to be issued
in conformity with the terms of this Agreement and the issuance of the Common
Stock to be issued upon conversion of the Shares and the filing of the Amendment
as specified in Section 5.5 hereof, constitute transactions exempt from the
registration requirements of Section 5 of the Securities Act and from the
qualification requirements of the California Corporate Securities Law of 1968,
as amended, and from the registration and qualification requirements of all
other applicable states as represented to the Company by the Investors in
Section 4.5.

 

3.12 Brokers or Finders. The Company has not engaged any brokers, finders or
agents, and the Investors have not incurred, and will not incur, directly or
indirectly, as a result of any action taken by the Company, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with the Agreements.

 

3.13 Registration Rights; Voting Agreements. Except as provided in the Rights
Agreement, the Company is not under any obligation to register under the
Securities Act any of its currently outstanding securities or any securities
issuable upon exercise or conversion of its currently outstanding securities nor
is the Company obligated to register or qualify any such securities under any
state securities or blue sky laws. Neither the Company, nor, to the Company’s
knowledge, any stockholder of the Company is party to any agreement relating to
the voting of the Company’s stock.

 

3.14 Status of Proprietary Assets; No Breach. The Company has full title and
ownership of, or is duly licensed under or otherwise authorized to use, all
patents, trademarks, service marks, trade names, copyrights, trade secrets,
confidential and proprietary information and proprietary rights (all of the
foregoing collectively hereinafter referred to as the “Proprietary Assets”),
necessary to enable it to carry on its business as now conducted without any
conflict with or infringement upon the rights of others. To the Company’s
knowledge, no third party has any ownership right, title, interest, claim in or
lien on any of the Company’s Proprietary Assets and the Company has taken all
steps reasonably necessary to preserve its legal rights in, and the secrecy of,
all its Proprietary Assets, except those for which disclosure is required for
legitimate business or legal reasons. The Company has not breached, nor does the
Company have any knowledge of any claim or threat that the Company has breached,
any material term or condition of any agreement, contract, lease, license,
instrument, or commitment to which the Company is a party relating to any
Proprietary Assets of the Company or any third party. The Company has not
received any

 

-8-



--------------------------------------------------------------------------------

communications alleging that the Company has violated or, by conducting its
business as proposed, would violate any of the patents, trademarks, service
marks, trade names, copyrights or trade secrets or other proprietary rights of
any other person or entity and the Company is not aware of any reasonable bias
for such an allegation.

 

3.15 Environmental Matters. The Company knows of no violation or violations by
the Company, its employees or agents of any environmental or safety statute, law
or regulation that in the aggregate would have a Material Adverse Effect and to
its knowledge, no material expenditures are or will be required in order to
comply with any such existing statute, law or regulation. No action, proceeding,
permit revocation, writ, injunction or claim is pending or, to the Company’s
knowledge, threatened concerning the Company’s facilities and the Company is not
aware of any fact or circumstance which could involve the Company in any
environmental litigation or impose any material environmental liability upon the
Company. No Hazardous Material (as defined below) is present on any Company
facility and, to the Company’s knowledge, no reasonable likelihood exists that
any Hazardous Material present on other property will come to be present on a
Company facility. There are no underground storage tanks, asbestos or PCBs
present on any Company facility. For the purposes of this section, the term
“Hazardous Material” shall mean any material or substance that is prohibited or
regulated by any environmental law or that has been designated by any
governmental authority to be radioactive, toxic, hazardous or otherwise a danger
to health, reproduction or the environment.

 

3.16 No Prior Transactions. Neither the Company nor any of its officers,
directors or subsidiaries (nor to the Company’s knowledge any of the affiliates
or any investment banker, attorney or other advisor or representative retained
by the Company or its subsidiaries) have during the 30 day period prior to
execution and delivery of this Agreement, directly or indirectly, purchased,
sold, offered to purchase or sell, contracted to purchase or sell (including,
without limitation, any short sale), granted any option to purchase (other than
options granted to employees, directors or consultants under the Stock Plans in
the ordinary course of the Company’s business) or option to sell, pledged,
loaned, or otherwise acquired or disposed of any securities of the Company, or
encouraged any other person to do any of the foregoing.

 

3.17 Tax Returns, Payments and Elections. The Company has filed all material tax
returns and reports (including information returns and reports) as required by
law. These returns and reports are true and correct in all material respects
except to the extent that a reserve has been reflected on the Financial
Statements in accordance with generally accepted accounting principles. The
Company has paid all taxes and other assessments due, except those contested by
it in good faith that are listed in the Schedule of Exceptions and except to the
extent that a reserve has been reflected on the Financial Statements in
accordance with generally accepted accounting principles. The Company does not
currently have any tax deficiency proposed or assessed against it and has not
executed any outstanding waiver of any statute of limitations on the assessment
or collection of any tax or governmental charge. None of the Company’s federal
income tax returns and none of its state income or franchise tax or sales or use
tax returns is currently being audited by governmental authorities. Since
September 30, 2004, the Company has not incurred any taxes, assessments or
governmental charges other than in the ordinary course of business and the
Company has made adequate provisions on its books of account in accordance with
generally accepted accounting

 

-9-



--------------------------------------------------------------------------------

principles for all taxes, assessments and governmental charges with respect to
its business, properties and operations for such period. The Company has
withheld or collected from each payment made to each of its employees, the
amount of all taxes (including, but not limited to, federal income taxes,
Federal Insurance Contribution Act taxes and Federal Unemployment Tax Act taxes)
required to be withheld or collected therefrom, and has paid the same to the
proper tax receiving officers or authorized depositories.

 

SECTION 4

 

Representations and Warranties of the Investors

 

Each Investor severally represents and warrants to the Company with respect to
the purchase of the Shares and the underlying Common Stock as follows:

 

4.1 Investment Intent. The Investor understands that the Shares, and the
underlying Common Stock, have not been registered under the Securities Act by
reason of a specific exemption from the registration provisions of the
Securities Act, the availability of which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Investor’s
representations as expressed herein or otherwise made pursuant hereto. The
Investor is acquiring the Shares, and the Common Stock to be issued upon
conversion of the Shares, for investment for its own account, not as a nominee
or agent, and not with the view to, or for resale in connection with, any
distribution thereof.

 

4.2 Speculative Nature of Investment. The Investor acknowledges that its
investment in the Company is highly speculative and entails a substantial degree
of risk and the Investor is in a position to lose the entire amount of such
investment, and the Investor has full cognizance of and understands all of the
risks related to such Investor’s purchase of the Shares, including, but not
limited to, those risk factors set forth in the Company’s SEC Documents. The
Investor understands (i) that the Company’s Common Stock is traded on the
over-the-counter bulletin board and not on any established securities exchange
or dealer quotation system and (ii) that a sizeable liquid market does not exist
for any of the Company’s securities.

 

4.3 Access to Data. Each Investor has requested, received, reviewed and
considered all information such Investor deems relevant in making an informed
decision to purchase the Shares. Each Investor has had an opportunity to discuss
the Company’s business, management and financial affairs with its management and
also had an opportunity to ask questions of officers of the Company that were
answered to such Investor’s satisfaction. Each Investor understands that such
discussions, as well as any written information issued by the Company, were
intended to describe certain aspects of the Company’s business and prospects but
were not a thorough or exhaustive description.

 

4.4 Accredited Investor and Investment Experience. The Investor is an
“accredited investor” within the meaning of Regulation D, Rule 501(a),
promulgated by the Securities and Exchange Commission. The Investor has
substantial experience in evaluating and investing in private placement
transactions of securities in companies similar to the Company so that it is
capable of evaluating the merits and risks of its investment in the Company and
has the capacity to protect its own interests.



 

-10-



--------------------------------------------------------------------------------

4.5 Residency. The residency of the Investor (or, in the case of a partnership
or corporation, such entity’s principal place of business) is correctly set
forth on Exhibit A.

 

4.6 Restriction on Resales. Subject to the Company’s obligations under the
Rights Agreement, the Investor acknowledges that the Shares, and the underlying
Common Stock, must be held indefinitely unless subsequently registered under the
Securities Act or unless an exemption from such registration is available. The
Investor understands that there is no assurance that any exemption from
registration under the Securities Act will be available for any such resale or,
that even if available, that such exemption will allow Investor to dispose of or
otherwise transfer any or all of the Shares, or the underlying Common Stock
under the circumstances, in the amounts or at the times the Investor might
propose.

 

4.7 Rule 144. The Investor is aware of the provisions of Rule 144 promulgated
under the Securities Act which permit limited resale of shares purchased in a
private placement subject to the satisfaction of certain conditions, including
among other things, the existence of a public market for the shares, the
availability of certain current public information about the Company, the resale
occurring not less than one year after a party has purchased and paid for the
security to be sold, the sales being effected through a “broker’s transaction”
or in transactions directly with a “market maker” and the number of shares being
sold during any three-month period not exceeding specified limitations. The
Investor acknowledges and understands that notwithstanding any obligation under
the Rights Agreement, the Company may not be satisfying the current public
information requirement of Rule 144 at the time the Investor wishes to sell the
Shares or the underlying Common Stock, and that, in such event, the Investor may
be precluded from selling such securities under Rule 144, even if the other
requirements of Rule 144 have been satisfied. The Investor acknowledges that, in
the event all of the requirements of Rule 144 are not met, registration under
the Securities Act or an exemption from registration will be required for any
disposition of the Shares or the underlying Common Stock. The Investor
understands that, although Rule 144 is not exclusive, the Securities and
Exchange Commission has expressed its opinion that persons proposing to sell
restricted securities received in a private offering other than in a registered
offering or pursuant to Rule 144 will have a substantial burden of proof in
establishing that an exemption from registration is available for such offers or
sales and that such persons and the brokers who participate in the transactions
do so at their own risk.

 

4.8 Authorization.

 

(a) The Investor has all requisite power and authority to execute and deliver
the Agreements, to purchase the Shares hereunder and to carry out and perform
its obligations under the terms of the Agreements. All action on the part of the
Investor necessary for the authorization, execution, delivery and performance of
the Agreements, and the performance of all of the Investor’s obligations under
the Agreements, has been taken or will be taken prior to the Closing.

 

-11-



--------------------------------------------------------------------------------

(b) The Agreements, when executed and delivered by the Investor, will constitute
valid and legally binding obligations of the Investor, enforceable in accordance
with their terms.

 

(c) No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by the Investor in connection with the execution and
delivery of the Agreements or the performance of the Investor’s obligations
hereunder or thereunder.

 

4.9 Brokers or Finders. The Investor has not engaged any brokers, finders or
agents, and neither the Company nor any other Investor has, nor will, incur,
directly or indirectly, as a result of any action taken by the Investor, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with the Agreements.

 

4.10 Investor Counsel. The Investor acknowledges that it has had the opportunity
to review the Agreements, the exhibits and schedules attached hereto and thereto
and the transactions contemplated by the Agreements with its own legal counsel.
Each Investor is relying solely on such counsel and not on any statements or
representations of the Company or its agents for legal advice with respect to
this investment or the transactions contemplated by the Agreements.

 

4.11 Tax Advisors. The Investor has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by the Agreements. With respect to such matters, the
Investor relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. The
Investor understands that it (and not the Company) shall be responsible for its
own tax liability that may arise as a result of this investment or the
transactions contemplated by the Agreements.

 

4.12 Legends. Such Investor understands and agrees that the certificates
evidencing the Shares or any Common Stock issuable upon conversion thereof, or
any other securities issued in respect of the Shares or any Common Stock
issuable upon conversion thereof upon any stock split, stock dividend,
recapitalization, merger, consolidation or similar event, shall bear the legends
required by the Rights Agreement, including legends relating to restrictions on
transfer under federal and state securities laws and legends required under
applicable state securities laws.

 

4.13 No Prior Transactions. Such Investor has not, during the 30-day period
prior to execution and delivery of this Agreement, purchased or sold, directly
or indirectly, any securities of the Company and has not otherwise engaged in
any transaction in the Company’s securities. Without limiting the foregoing, the
Investor has not, directly or indirectly, purchased, sold, offered to purchase
or sell, contracted to purchase or sell (including, without limitation, any
short sale), granted any option to purchase or sell, pledged, loaned, or
otherwise acquired or disposed of any securities of the Company, or encouraged
any other person to do any of the foregoing.

 

-12-



--------------------------------------------------------------------------------

SECTION 5

 

Conditions to Investors’ Obligations to Close

 

An Investor’s obligation to purchase the Shares at a Closing is subject to the
fulfillment on or before the Closing of each of the following conditions, unless
waived by the applicable Investor purchasing the Shares in such Closing:

 

5.1 Representations and Warranties. Except as set forth on the Schedule of
Exceptions (as may be amended from time to time prior to each Closing), the
representations and warranties made by the Company in Section 3 shall be true
and correct as of each Closing.

 

5.2 Covenants. All covenants, agreements and conditions contained in the
Agreements to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with as of the Closing Date.

 

5.3 Closing Certificate. The Company shall have delivered to each Investor at
the Closing a certificate signed on its behalf by its President, Chief Executive
Officer, or Chief Financial Officer certifying that the conditions specified in
Sections 5.1 and 5.2 have been fulfilled and stating that there shall have been
no Material Adverse Effect with respect to the Company not previously disclosed
to the Investors in writing.

 

5.4 Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents incident
thereto shall be reasonably satisfactory in form and substance to each Investor
and to the Investors’ counsel. At each Closing, the Company shall have delivered
to each Investor a certificate signed on its behalf by its Secretary attaching
and certifying to the truth and correctness of (1) the Restated Certificate, (2)
the bylaws of the Company and (3) the board resolutions adopted in connection
with the transactions contemplated by this Agreement and (4) good standing
certificates of the Company from each jurisdiction where the Company is
authorized to do business.

 

5.5 Amendment to Certificate of Designation. The Amendment shall have been duly
authorized, executed and filed with and accepted by the Secretary of State of
the State of Delaware.

 

5.6 Rights Agreement. The Company and the Investors shall have executed and
delivered the Rights Agreement in substantially the form attached as Exhibit C.

 

5.7 Opinion of Company Counsel. Each Investor shall have received an opinion
from Wilson Sonsini Goodrich & Rosati, Professional Corporation, counsel for the
Company, dated as of the Closing, in a form reasonably satisfactory to the
counsel to the lead Investor.

 

5.8 Qualifications. Any filing required to comply with the Hart Scott Rodino
Antitrust Improvements Act of 1976, as amended, and except for such as may be
properly filed subsequent to Closing, required in connection with the lawful
issuance and sale of the Shares and the Common Stock issuable upon conversion of
the Shares pursuant to this Agreement, shall be obtained and effective as of the
Closing.

 

-13-



--------------------------------------------------------------------------------

SECTION 6

 

Conditions to Company’s Obligation to Close

 

The Company’s obligation to sell and issue the Shares at a Closing is subject to
the fulfillment on or before the Closing of the following conditions, unless
waived by the Company:

 

6.1 Representations and Warranties. The representations and warranties made by
the Investors in Section 4 shall have been true and correct when made.

 

6.2 Covenants. All covenants, agreements and conditions contained in the
Agreements to be performed by Investors on or prior to the Closing Date shall
have been performed or complied with as of the Closing Date.

 

6.3 Compliance with Securities Laws. The Company shall be satisfied that the
offer and sale of the Shares and the underlying Common Stock shall be qualified
or exempt from registration or qualification under all applicable federal and
state securities laws.

 

6.4 Amendment to Certificate of Designation. The Amendment shall have been duly
authorized, executed and filed with and accepted by the Secretary of State of
the State of Delaware.

 

6.5 Rights Agreement. The Company and the Investors shall have executed and
delivered the Rights Agreement in substantially the form attached as Exhibit C.

 

SECTION 7

 

Miscellaneous

 

7.1 Amendment. Except as expressly provided herein, neither this Agreement nor
any term hereof may be amended, waived, discharged or terminated other than by a
written instrument referencing this Agreement and signed by the Company and the
Investors holding 85% in interest of the Common Stock issued or issuable upon
conversion of the Shares issued pursuant to this Agreement (excluding any of
such shares that have been sold to the public or pursuant to Rule 144);
provided, however, that Investors purchasing shares in any Subsequent Closing
may become parties to this Agreement in accordance with Section 2.1 without any
amendment of this Agreement pursuant to this paragraph or any consent or
approval of any other Investor. Any such amendment, waiver, discharge or
termination effected in accordance with this paragraph shall be binding upon
each holder of any securities purchased under this Agreement at the time
outstanding (including securities into which such securities have been converted
or exchanged or for which such securities have been exercised) and each future
holder of all such securities, provided, however, that if such amendment
adversely affects one or more Investors, but does not so affect all Investors,
then the

 

-14-



--------------------------------------------------------------------------------

adversely affected Investors must agree to be bound by such amendment. Each
Investor acknowledges that by the operation of this paragraph, the holders of
85% of the Common Stock issued or issuable upon conversion of the Shares issued
pursuant to this Agreement (excluding any of such shares that have been sold to
the public or pursuant to Rule 144) will have the right and power to diminish or
eliminate all rights of such Investor under this Agreement.

 

7.2 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile, or otherwise delivered by hand or by
messenger addressed:

 

(a) if to an Investor, at the Investor’s address or facsimile number as shown on
Exhibit A;

 

(b) if to any other holder of any Shares or the underlying Common Stock, to such
address as such holder have furnished the Company in writing, or until such
holder has furnished an address to the Company, then to the last address of the
last holder of such shares who has so furnished an address to the Company; or

 

(c) if to the Company, one copy should be sent to its address at 77 Robin Hill
Road, Santa Barbara, California 93117 or facsimile number at (805) 692-2999 and
addressed to the attention of the President, or at such other address or
facsimile number as the Company shall have furnished to the Investors; with a
copy to Wilson Sonsini Goodrich & Rosati, Professional Corporation at 650 Page
Mill Road, Palo Alto, California 94304-1050 and addressed to the attention to
Thomas C. DeFilipps and Robert F. Kornegay.

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally, or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of the United States mail, addressed and mailed as aforesaid or, if sent by
facsimile, upon confirmation of facsimile transfer. Any party may amend its
address for receipt of notice by delivering written instructions to the other
parties in accordance with this Section 7.2.

 

7.3 Expenses. The Company and the Investors shall each pay their own expenses in
connection with the transactions contemplated by this Agreement; provided,
however, that the Company shall reimburse the reasonable, documented fees and
expenses of Morrison & Foerster LLP, as counsel to the Investors, in connection
with this Agreement and any Closing hereunder.

 

7.4 Survival. The representations, warranties, covenants and agreements made in
this Agreement shall survive any investigation made by any party hereto and the
closing of the transactions contemplated hereby for six months from the date of
the Initial Closing.

 

7.5 Successors and Assigns. This Agreement, and any and all rights, duties and
obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by any Investor without the prior written consent of the Company.
Any attempt by an Investor without such permission to assign, transfer, delegate
or sublicense any rights, duties or obligations that arise under

 

-15-



--------------------------------------------------------------------------------

this Agreement shall be void. Subject to the foregoing and except as otherwise
provided herein, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors, assigns, heirs, executors and administrators any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

7.6 Entire Agreement. This Agreement, the other Agreements and the exhibits and
schedules thereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof, and no party
shall be liable or bound to any other party in any manner with regard to the
subjects hereof or thereof by any warranties, representations or covenants
except as specifically set forth herein or therein.

 

7.7 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.

 

7.8 Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision, and the parties agree to negotiate, in good faith, a legal and
enforceable substitute provision which most nearly effects the parties’ intent
in entering into this Agreement. Notwithstanding the foregoing, no such
severability shall be effective if it materially changes the economic benefit of
this Agreement to any party.

 

7.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

 

7.10 Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.

 

-16-



--------------------------------------------------------------------------------

7.11 Governing Law, Jurisdiction and Venue. This Agreement shall be governed in
all respects by the internal laws of the State of California, without regard to
principles of conflicts of law. With respect to any disputes arising out of or
related to this Agreement, the parties consent to the exclusive jurisdiction of,
and venue in, the state courts in the County of Santa Clara in the State of
California (or in the event of exclusive federal jurisdiction, the courts of the
Northern District of California).

 

7.12 Waiver of Potential Conflicts of Interest. Each of the Investors and the
Company acknowledges that Wilson Sonsini Goodrich & Rosati, Professional
Corporation (“WSGR”) may have represented and may currently represent certain of
the Investors. In the course of such representation, WSGR may have come into
possession of confidential information relating to such Investors. Each of the
Investors and the Company acknowledges that WSGR is representing only the
Company in this transaction. Each of the Investors and the Company understands
that an affiliate of WSGR may also be an Investor under this Agreement or may
otherwise be an equity holder of the Company. Pursuant to Rule 3-310 of the
Rules of Professional Conduct promulgated by the State Bar of California, an
attorney must avoid representations in which the attorney has or had a
relationship with another party interested in the representation without the
informed written consent of all parties affected. By executing this Agreement,
each of the Investors and the Company hereby waives any actual or potential
conflict of interest which may arise as a result of WSGR’s representation of
such persons and entities, WSGR’s possession of such confidential information
and the participation by WSGR’s affiliate in the financing. Each of the
Investors and the Company represents that it has had the opportunity to consult
with independent counsel concerning the giving of this waiver.

 

* * * * *

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Series A-2 Preferred Stock Purchase Agreement is
executed as of the date first written above.

 

“COMPANY”

OCCAM NETWORKS, INC.

a Delaware corporation

By:

 

/s/ Howard Bailey

--------------------------------------------------------------------------------

Name:

 

Howard Bailey

Title:

 

Chief Financial Officer

 

[Signature Page to Series A-2 Preferred Stock Purchase Agreement]



--------------------------------------------------------------------------------

“INVESTOR” ALTA CAPITAL PARTNERS III, L.P. By: Alta California Management
Partners III, LLC

By:

 

/s/ Khaled A. Nasr

--------------------------------------------------------------------------------

   

Director

ALTA EMBARCADERO PARTNERS III, LLC

By:

 

/s/ Hilary Strain

--------------------------------------------------------------------------------

   

V.P. of Finance and Administration

 

[Signature Page to Series A-2 Preferred Stock Purchase Agreement]



--------------------------------------------------------------------------------

“INVESTOR”

U.S. Venture Partners VII, L.P.

2180 Associates Fund VII, L.P.

USVP Entrepreneur Partners VII-A, L.P.

USVP Entrepreneur Partners VII-B, L.P.

By Presidio Management Group VII, L.L.C.

The General Partner of Each

By:

 

/s/ Michael P. Maher

--------------------------------------------------------------------------------

Name:

 

Michael P. Maher

Title:

 

Attorney-In-Fact

U.S. Venture Partners V, L.P.

USVP V International, L.P.

2180 Associates Fund V, L.P.

USVP V Entrepreneur Partners, L.P.

By Presidio Management Group V, L.L.C.

The General Partner of Each

By:

 

/s/ Michael P. Maher

--------------------------------------------------------------------------------

Name:

 

Michael P. Maher

Title:

 

Attorney-In-Fact

 

[Signature Page to Series A-2 Preferred Stock Purchase Agreement]



--------------------------------------------------------------------------------

“INVESTOR”

Norwest Venture Partners VIII, L.P.

By: Itasca VC Partners VIII, LLP

Its: General Partner

By:

 

/s/ Promod Haque

--------------------------------------------------------------------------------

Name:

 

Promod Haque

Title:

 

Managing Partner

NVP Entrepreneurs Fund VIII, L.P.

By: Itasca VC Partners VIII, LLP

Its: General Partner

By:

 

/s/ Promod Haque

--------------------------------------------------------------------------------

Name:

 

Promod Haque

Title:

 

Managing Partner

 

[Signature Page to Series A-2 Preferred Stock Purchase Agreement]



--------------------------------------------------------------------------------

“INVESTOR”

New Enterprise Associates 9, L.P.

By: NEA Partners 9, L.P.

Its General Partner

By:

 

/s/ Charles W. Newhall III

--------------------------------------------------------------------------------

Name:

 

Charles W. Newhall III

--------------------------------------------------------------------------------

Title:

 

General Partner

--------------------------------------------------------------------------------

 

[Signature Page to Series A-2 Preferred Stock Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

 

SCHEDULE OF INVESTORS

 

Initial Closing

 

Investor

--------------------------------------------------------------------------------

   Number of
Series A-2 Shares


--------------------------------------------------------------------------------

   Purchase Price


--------------------------------------------------------------------------------

Alta California Partners III, L.P.

Alta Embarcadero Partners III, LLC.

 

One Embarcadero Center

Suite 4050

San Francisco, CA 94111

Attention: Khaled Nasr

Fax: (415) 362-6178

   120,917
4,083    $
$ 1,209,170
40,830

U.S. Venture Partners VII, L.P.

2180 Associates Fund VII, L.P.

USVP Entrepreneur Partners VII-A, L.P.

USVP Entrepreneur Partners VII-B, L.P.

U.S. Venture Partners V, L.P.

USVP V International, L.P.

2180 Associates Fund V, L.P.

USVP V Entrepreneur Partners, L.P.

 

2735 Sand Hill Road

Menlo Park, CA 94025

Attention: Chief Financial Officer

Fax: (650) 854-3018

   123,200
2,567
1,283
1,283
10,500
583
327
257    $
 
 
 
 
 
 
  1,232,000
25,670
12,830
12,830
105,000
5,830
3,270
2,570

Norwest Venture Partners VIII, L.P.

NVP Entrepreneurs Fund VIII, L.P.

 

525 University Avenue,

Suite 800

Palo Alto, CA 94301

Attention: Robert Abbott

Fax: (650) 321-8010

   178,625
8,875    $
  1,786,250
88,750

New Enterprise Associates 9, L.P.

 

2490 Sand Hill Road

Menlo Park, CA 94025

Attention: Thomas C. McConnell

Fax: (650) 854-9397

   75,000    $ 750,000     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   527,500    $ 5,275,000     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A-2

 

SCHEDULE OF INVESTORS

 



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF CERTIFICATE OF DESIGNATION



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF FOURTH AMENDED AND RESTATED

INVESTORS’ RIGHTS AGREEMENT